United States Court of Appeals
                     For the First Circuit


No. 16-1432

 MARY ROSE REDDY; SUE CLIFTON; JENNIFER ROBIDOUX; JOAN ESPINOLA;
          TERRY BARNUM; JACKIE PELLETIER; BETTY BUZZELL,

                     Plaintiffs, Appellants,

                               v.

 JOSEPH FOSTER, in his official capacity as Attorney General for
the State of New Hampshire; D. CHRIS MCLAUGHLIN, in his official
  capacity as County Attorney for Cheshire County, NH; SCOTT W.
     MURRAY, in his official capacity as County Attorney for
 Merrimack County, NH; DENNIS HOGAN, in his official capacity as
County Attorney for Hillsborough County, NH; PATRICIA CONWAY, in
 her official capacity as County Attorney for Rockingham County,
 NH; CITY OF MANCHESTER, NH; CITY OF CONCORD, NH; CITY OF KEENE,
                    NH; TOWN OF GREENLAND, NH,

                     Defendants, Appellees,

 THOMAS P. VELARDI, in his official capacity as County Attorney
          for Strafford County, NH; TOWN OF DERRY, NH,

                           Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

      [Hon. Joseph N. Laplante, Chief U.S. District Judge]


                             Before

                    Lynch, Lipez, and Barron,
                         Circuit Judges.
     Michael J. Tierney, with whom Wadleigh Starr & Peters PLLC,
Matthew S. Bowman, Kevin H. Theriot, and Alliance Defending Freedom
were on brief, for appellants.
     Elizabeth A. Lahey, Assistant Attorney General, New Hampshire
Department of Justice, for appellee Joseph Foster.
     John T. Alexander, Garry R. Lane, Ransmeier & Spellman, P.C.,
Samantha D. Elliott, and Gallagher, Callahan & Gartrell, P.C. on
brief for municipal appellees.



                         January 11, 2017
          LYNCH, Circuit Judge.           The district court dismissed

without prejudice, for lack of Article III standing, this pre-

enforcement challenge to a New Hampshire statute that has not been

activated or enforced since its enactment in mid-2014.           We agree

that the challenge is not ripe and that there is no present Article

III case or controversy before the court.         We affirm the dismissal

without prejudice.

          The statute in question is New Hampshire Senate Bill

319, entitled "An Act relative to access to reproductive health

care facilities" ("the Act"), which Governor Maggie Hassan signed

into law on June 10, 2014.         See N.H. Rev. Stat. Ann. ("RSA")

§§ 132:37–132:40.       The Act permits (but does not require) a

reproductive health care facility to demarcate a zone extending

"up to 25 feet" onto public property adjacent to any of the

facility's private entrances, exits, or driveways.          Id. § 132:38,

I.   If a facility has demarcated a zone by posting the required

signs, following the procedure specified, then members of the

public (with certain listed exceptions) may not "knowingly enter

or remain on [the portion of the] public way or sidewalk" within

that zone.   Id.   The Act is enforced civilly, by its terms.           See

id. § 132:39.

          McCullen v. Coakley, 134 S. Ct. 2518 (2014), which held

unconstitutional    a   buffer   zone   statute   in   Massachusetts,   was

decided by the U.S. Supreme Court on June 26, 2014, shortly after


                                  - 3 -
the signing of the Act.   Soon thereafter, the plaintiffs commenced

this action in federal district court.    Their complaint seeks to

enjoin enforcement of the Act and to have the Act declared facially

unconstitutional under McCullen.    They filed the lawsuit before

any facility1 had demarcated a buffer zone, and it remains true

that no facility has ever created one.     The parties agreed to a

protracted stay, during which they agreed to preserve the status

quo, and which was in effect until they agreed to dissolve the

stay in part on August 27, 2015.2   See Reddy v. Foster, No. 14-cv-

299-JL, 2016 WL 1305141, at *3 (D.N.H. Apr. 1, 2016). The district




     1    The Act defines a "reproductive health care facility" as
"a place, other than within or upon the grounds of a hospital,
where abortions are offered or performed." RSA § 132:37, I. We
use the terms "facility" and "clinic" interchangeably in this
opinion.

     2    More specifically, the stay rested on agreements that
(1) no defendant would enforce the Act unless and until a clinic
created a buffer zone; and (2) "[a]ny defendant who receive[d]
notice, through whatever means, that a . . . clinic intend[ed] to
post . . . signage" -- thereby creating an enforceable buffer
zone -- would "immediately notify the plaintiffs, through their
counsel," at which point a preliminary injunction hearing would
occur "forthwith."    One purpose of the stay was to give the
legislature a chance to reconsider the Act in the wake of McCullen.
Although the New Hampshire House voted to repeal the Act during
its 2015 session, see H.B. 403, 2015 Leg., Reg. Sess. (N.H. 2015),
the Senate tabled the repeal bill and took no action on it, see
Reddy, 2016 WL 1305141, at *3. In 2016, the House voted again to
repeal the Act, see H.B. 1570, 2016 Leg., Reg. Sess. (N.H. 2016),
but the Senate declined again to pass the House bill, see Paige
Sutherland, N.H.'s 25-Foot Buffer Zone Around Abortion Clinics
Will Stay, N.H. Pub. Radio (May 6, 2016), http://goo.gl/NfCIcj.


                               - 4 -
court ultimately granted the defendants' motion to dismiss for

lack of standing.          Id. at *1.

               We    agree    with   the    district      court   that      this       pre-

enforcement facial challenge to the Act's constitutionality relies

on    overly    speculative      allegations       of   injury    in   fact       and     is

"premature."         Id.   The plaintiffs have shown neither standing nor

ripeness.      First, the plaintiffs have not alleged that the Act has

meaningfully altered their expressive activities, nor that it has

objectively chilled their exercise of First Amendment rights.

Because no facility in New Hampshire has yet demarcated a zone,

and   there     is    no   present   evidence      that    a   zone    will       ever    be

demarcated,         the    plaintiffs'     "alleged     injury    is    .     .    .     too

speculative for Article III purposes."                  Clapper v. Amnesty Int'l

USA, 133 S. Ct. 1138, 1147 (2013) (quoting Lujan v. Defs. of

Wildlife, 504 U.S. 555, 565 n.2 (1992)).                  Second, the plaintiffs

have failed to establish standing either by arguing that case law

about prior restraint applies, see Van Wagner Bos., LLC v. Davey,

770 F.3d 33 (1st Cir. 2014), or by arguing from the fact that the

Act authorizes private clinics to create buffer zones.                      The Act is

not a prior restraint, and there are no factual allegations that

a clinic has used its zone-drawing power as a tool to change the

plaintiffs' behavior.            Third, because the plaintiffs have not

alleged a present chill, and because they have failed to allege

the contours or location of any buffer zone, or why such a zone


                                           - 5 -
was created, we have no ripe case to adjudicate and no facts that

would allow us to fashion judicial relief.         See Texas v. United

States, 523 U.S. 296, 300 (1998).

                                 I.

                             Background

            Because the district court granted a motion to dismiss

for lack of standing, see Fed. R. Civ. P. 12(b)(1), "'we accept as

true all well-pleaded fact[s] . . . and indulge all reasonable

inferences' in the plaintiff[s'] favor."      Kerin v. Titeflex Corp.,

770 F.3d 978, 981 (1st Cir. 2014) (first alteration in original)

(quoting Katz v. Pershing, LLC, 672 F.3d 64, 70 (1st Cir. 2012)).

The record properly before us consists of both the complaint and

"other materials in the district court record," whether or not the

facts therein are consistent with those alleged in the complaint.

Downing/Salt Pond Partners, L.P. v. Rhode Island, 643 F.3d 16, 17

(1st Cir. 2011).

A.   Legislative History of the Act

            In its "Statement of Findings and Purposes" accompanying

the passage of the Act, the New Hampshire Legislature found that

"[r]ecent   demonstrations   outside    of   reproductive   health   care

facilities" had (1) "resulted in the fear and intimidation of

patients and employees of the[] facilities," (2) "caused patients

and employees . . . to believe that their safety and right of

privacy [we]re threatened," and (3) "resulted in the fear and


                                - 6 -
intimidation of residents and patrons seeking to enter or leave

their homes or other private businesses adjacent to the . . .

facilities."   The Legislature simultaneously found, however, that

"[t]he exercise of a person's right to protest or counsel against

certain medical procedures is a First Amendment activity that must

be protected."   Accordingly, the Legislature concluded that

     establishing a limited buffer zone outside of some
     reproductive health care facilities located in the state
     of New Hampshire [wa]s necessary to ensure that patients
     and employees of reproductive health care facilities
     ha[d] unimpeded access to reproductive health care
     services while accommodating the First Amendment right
     of people to communicate their message to their intended
     audience without undue burdens or restrictions.

          Aiming to accommodate those interests, the Act provides

that "[n]o person shall knowingly enter or remain on a public way

or sidewalk" within a buffer zone demarcated by a reproductive

health care facility.   RSA § 132:38, I.   That prohibition does not

apply to four classes of persons:

     a)   Persons entering or leaving such facility.
     b)   Employees or agents of such facility acting within
          the scope of their employment for the purpose of
          providing patient escort services only.
     c)   Law    enforcement,    ambulance,   firefighting,
          construction, utilities, public works and other
          municipal agents acting within the scope of their
          employment.
     d)   Persons using the public sidewalk or the right-of-
          way adjacent to such facility solely for the
          purpose of reaching a destination other than such
          facility.




                               - 7 -
Id. § 132:28, I(a)–(d).       The Act also provides that facilities

must first consult with law enforcement3 and with local authorities

with authority over signage "[p]rior to posting the signage . . .

to ensure compliance with local ordinances," id. § 132:38, III,

and then must "clearly demarcate" any zone they wish to create by

means of signage bearing specified language, id. § 132:38, II.           A

zone created pursuant to the Act is "effective [only] during the

facility's business hours."     Id. § 132:38, IV.

          Law enforcement officers may not impose sanctions, which

are civil sanctions, for violating the Act "unless the signage

authorized in RSA 132:38, II was in place at the time of the

alleged violation."    Id. § 132:39, III.        If that precondition is

satisfied, an officer is restricted to giving a "written warning"

for an individual's first violation of the Act, and then a citation

for subsequent violations.     Id. § 132:39, I.     The citation carries

with it "a minimum fine of $100," and "the attorney general or the

appropriate county attorney may bring an action for injunctive

relief to prevent further violations."           Id. § 132:39, II.     The

Act also has a severability clause.         Id. § 132:40.

          In   the   past,   some   of   New   Hampshire's   clinics   have

resolved or attempted to resolve disputes with protestors by asking




     3    At a motion hearing, the district court recognized, but
did not resolve, the ambiguity about what role law enforcement
would play.


                                    - 8 -
local police officers to enforce generally applicable local civil

ordinances relating to public peace, safety, and crowd control.

B.    McCullen v. Coakley

             Sixteen days after Governor Hassan signed the Act into

law, the U.S. Supreme Court decided McCullen, and that decision

affected the parties in this case.            McCullen held unconstitutional

a    Massachusetts     statute    that   "categorically       excluded"     most

individuals from the area within a fixed 35-foot radius of "any

portion of an entrance, exit or driveway of a reproductive health

care facility" during the facility's business hours.                 134 S. Ct.

at 2526.    The statute was enforceable both civilly and criminally,

with fines, imprisonment, or both.            Id.

             The    Massachusetts     statute,      the   Court    said,   was   a

content-neutral time, place, or manner regulation of speech.                 See

id. at 2530–34.      The Court applied the test for such regulations,

as articulated in Ward v. Rock Against Racism, 491 U.S. 781 (1989),

and concluded that the statute was not narrowly tailored, see

McCullen,     134    S.   Ct.    at   2534–40,      because   it    "burden[ed]

substantially more speech than [wa]s necessary to further the

government's legitimate interests," id. at 2535 (quoting Ward, 491

U.S. at 799).       Hence, Massachusetts's statute violated the First

Amendment.     See id. at 2541.

             The Court's narrow tailoring analysis in McCullen placed

particular weight on two key factors.               First, the Massachusetts


                                      - 9 -
statute created buffer zones of a fixed size, 35 feet, around every

abortion clinic in the state, see id. at 2537, 2539, although the

record reflected that congestion problems occurred "mainly [in]

one place at one time: the Boston Planned Parenthood clinic on

Saturday mornings," id. at 2539.             The Court saw a mismatch between

the narrowness of the problem and the breadth of the solution.

Second, Massachusetts "ha[d] not shown that it seriously undertook

to address the problem [of obstruction and harassment by protestors

outside clinics] with less intrusive tools readily available to

it." Id. "Nor ha[d] it shown that it considered different methods

that other jurisdictions ha[d] found effective."                  Id.

C.   This Lawsuit

     1.      The Parties

             The    complaint        alleges    that     all    seven     plaintiffs

"regularly      engage      in    peaceful     prayer,      leafleting,     sidewalk

counseling,     pro-life         advocacy,   and    other    peaceful     expressive

activities" outside various reproductive health care facilities in

New Hampshire.       It further alleges that the plaintiffs' "sidewalk

counseling . . . regularly occurs on areas of the public sidewalks

and ways that will be encompassed by buffer zones authorized by

the Act," and so they "fear prosecution under the Act" if they

continue   to      engage   in     expressive      activities   in   those    public

locations.




                                       - 10 -
          Defendant Joseph Foster is the Attorney General of New

Hampshire. The other defendants4 are the municipalities containing

the clinics at which the plaintiffs wish to continue engaging in

expressive activities, as well as the county attorneys responsible

for enforcing the law in those municipalities. The complaint names

the municipal defendants as parties because they are "authorized

to   enforce    the   Act's   buffer    zones"   in   their     respective

jurisdictions.5

     2.   District Court Proceedings

          On July 7, 2014, soon after the Supreme Court decided

McCullen and three days before the Act was scheduled to take

effect, the plaintiffs initiated this action.          Their complaint

seeks to enjoin enforcement of the Act and to have it struck down

as   facially     unconstitutional     under   McCullen,   as    well   as

unconstitutional as applied.     When the district court lifted its

stay on further proceedings in August 2015, the state Attorney

General moved to dismiss the complaint for lack of standing.




     4    The complaint names the Town of Derry and its county
attorney among the defendants. In the district court, the parties
jointly stipulated that the Planned Parenthood facility in Derry
"does not offer abortion services," and the plaintiffs voluntarily
dismissed those two defendants from the action. Reddy, 2016 WL
1305141, at *3 n.3.

     5    The "municipal defendants" maintain on appeal that the
complaint fails to state a claim against them. See Fed. R. Civ.
P. 12(b)(6). Because we dismiss on 12(b)(1) grounds, we need not
reach this argument. See Reddy, 2016 WL 1305141, at *13 n.19.


                                 - 11 -
            The district court granted the motion to dismiss on March

31, 2016, and then entered judgment and a corrected opinion on

April 1, 2016.      Reddy, 2016 WL 1305141.        The plaintiffs timely

appealed.

                                      II.

                           Standing and Ripeness

            Article III restricts federal court jurisdiction to

"Cases" and "Controversies."          U.S. Const. art. III, § 2.      That

limitation on "[t]he judicial Power of the United States" is

fundamental    to    the    federal     judiciary's   role   within   our

constitutional separation of powers.        Spokeo, Inc. v. Robins, 136

S. Ct. 1540, 1547 (2016) (alteration in original) (quoting U.S.

Const. art. III, § 1); see also Warth v. Seldin, 422 U.S. 490, 498

(1975) (discussing "the proper -- and properly limited -- role of

the courts in a democratic society").          Two of the limitation's

manifestations are the justiciability doctrines of standing and

ripeness, which are interrelated; each is rooted in Article III.

See Susan B. Anthony List v. Driehaus ("SBA List"), 134 S. Ct.

2334, 2341 n.5 (2014) ("[T]he Article III standing and ripeness

issues in this case 'boil down to the same question.'" (quoting

MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 128 n.8 (2007)));

Warth, 422 U.S. at 499 n.10 (noting the "close affinity" between

standing, ripeness, and mootness); see also Richard H. Fallon et

al., Hart and Wechsler's The Federal Courts and the Federal System


                                  - 12 -
219–20 (7th ed. 2015) (observing that ripeness "substantially

replicate[s] the standing inquiry" in many respects).              This case

implicates both doctrines.

A.   Standing

           The "[f]irst and foremost" concern in standing analysis

is the requirement that the plaintiff establish an injury in fact,

Spokeo, 136 S. Ct. at 1547 (alteration in original) (quoting Steel

Co. v. Citizens for a Better Env't, 523 U.S. 83, 103 (1998)), which

"helps to ensure that the plaintiff has a 'personal stake in the

outcome of the controversy,'" SBA List, 134 S. Ct. at 2341 (quoting

Warth, 422 U.S. at 498).       To satisfy Article III, the injury "must

be 'concrete and particularized' and 'actual or imminent, not

"conjectural" or "hypothetical."'"            Id. (quoting Lujan, 504 U.S.

at 560).

           In certain circumstances, "the threatened enforcement of

a law" may suffice as an "imminent" Article III injury in fact.

Id. at 2342.     The rationale for pre-enforcement standing is that

a plaintiff should not have to "expose himself to actual arrest or

prosecution to be entitled to challenge a statute that he claims

deters the exercise of his constitutional rights."                Steffel v.

Thompson, 415 U.S. 452, 459 (1974).              "An allegation of future

injury   may    suffice   if   the    threatened    injury   is   'certainly

impending,' or [if] there is a '"substantial risk" that the harm

will occur.'"    SBA List, 134 S. Ct. at 2341 (quoting Clapper, 133


                                     - 13 -
S. Ct. at 1147, 1150 n.5).            But if a future injury is "'too

speculative for Article III purposes' and no prosecution is even

close to impending," then there is no standing to sue.             Blum v.

Holder, 744 F.3d 790, 799 (1st Cir. 2014) (quoting Clapper, 133 S.

Ct. at 1147).

           Because SBA List both postdated and cited Clapper, we

follow its disjunctive framing of the test: injury is imminent if

it is certainly impending or if there is a substantial risk that

harm will occur.      We hold that the plaintiffs have made neither

showing here.      It is their burden to do so.      See Lujan, 504 U.S.

at 561.

B.    Ripeness

           Ripeness, another aspect of justiciability, "has roots

in both the Article III case or controversy requirement and in

prudential considerations."      Roman Catholic Bishop of Springfield

v. City of Springfield, 724 F.3d 78, 89 (1st Cir. 2013) (quoting

Mangual v. Rotger-Sabat, 317 F.3d 45, 59 (1st Cir. 2003)).               Much

as standing doctrine seeks to keep federal courts out of disputes

involving conjectural or hypothetical injuries, the Supreme Court

has   reinforced    that   ripeness    doctrine   seeks   to   prevent    the

adjudication of claims relating to "contingent future events that

may not occur as anticipated, or indeed may not occur at all."

Texas, 523 U.S. at 300 (quoting Thomas v. Union Carbide Agric.

Prods. Co., 473 U.S. 568, 580–81 (1985)).          "[T]he facts alleged,


                                 - 14 -
under       all    the    circumstances,    [must]   show     that   there    is   a

substantial controversy, between parties having adverse legal

interests, of sufficient immediacy and reality to warrant the

issuance of" the judicial relief sought.             Labor Relations Div. of

Constr. Indus. of Mass., Inc. v. Healey, No. 15-1906, 2016 WL

7321217, at *4 (1st Cir. Dec. 16, 2016) (quoting MedImmune, 549

U.S. at 127).

                  Insofar as ripeness is rooted in Article III, we must

consider      it     as   part   of   our   assessment   of    whether   we    have

jurisdiction to hear the lawsuit.6               See Warth, 422 U.S. at 498.

The plaintiffs bear the burden of alleging facts sufficient to

demonstrate ripeness.            See Labor Relations Div., 2016 WL 7321217,

at *5 (citing Nulankeyutmonen Nkihtaqmikon v. Impson, 503 F.3d 18,

25 (1st Cir. 2007)).             Even a facial challenge to a statute is

constitutionally unripe until a plaintiff can show that federal

court adjudication would redress some sort of imminent injury that

he or she faces.           See Texas, 523 U.S. at 301 ("Here, as is often




        6 Under present law, we may also consider the prudential
aspects of ripeness "on our own motion," regardless of the parties'
wishes. Reno v. Catholic Soc. Servs., Inc., 509 U.S. 43, 57 n.18
(1993); accord Labor Relations Div., 2016 WL 7321217, at *4. In
SBA List, the Court cast a measure of doubt upon ripeness's
prudential dimensions, observing that prudential justiciability
doctrines, including ripeness, are "in some tension with . . . the
principle that a federal court's obligation to hear and decide
cases within its jurisdiction is virtually unflagging." SBA List,
134 S. Ct. at 2347 (quoting Lexmark Int'l, Inc. v. Static Control
Components, Inc., 134 S. Ct. 1377, 1386 (2014)).


                                        - 15 -
true, '[d]etermination of the scope . . . of legislation in advance

of its immediate adverse effect in the context of a concrete case

involves too remote and abstract an inquiry for the proper exercise

of the judicial function.'" (alterations in original) (quoting

Int'l Longshoremen's & Warehousemen's Union, Local 37 v. Boyd, 347

U.S. 222, 224 (1954))); Labor Relations Div., 2016 WL 7321217, at

*1 (finding a lawsuit seeking "pre-enforcement relief . . . not

ripe for adjudication no matter how it is best characterized along

the facial/as-applied spectrum").

             Ripeness       analysis       has     two      prongs:   "fitness"     and

"hardship."     See Texas, 523 U.S. at 300–01 (quoting Abbott Labs.

v. Gardner, 387 U.S. 136, 149 (1967)).                       The fitness prong "has

both jurisdictional and prudential components."                       Roman Catholic

Bishop, 724 F.3d at 89.               The jurisdictional component of the

fitness prong concerns "whether there is a sufficiently live case

or   controversy,      at    the    time     of       the   proceedings,    to   create

jurisdiction in the federal courts."                        Id.    We find that the

jurisdictional      component          has        not       been    satisfied     here,

independently     of    any        failure       to     establish     the   prudential

component.

             The prudential component of the fitness prong concerns

"whether resolution of the dispute should be postponed in the name

of 'judicial restraint from unnecessary decision of constitutional

issues.'"     Id. (quoting Mangual, 317 F.3d at 59).                    "The hardship


                                       - 16 -
prong . . . is 'wholly prudential,'" id. at 90 (quoting Mangual,

317 F.3d at 59), and "concerns the harm to the parties seeking

relief that would come to those parties from our 'withholding of

a decision' at this time," Labor Relations Div., 2016 WL 7321217,

at *8 (quoting McInnis-Misenor v. Me. Med. Ctr., 319 F.3d 63, 73

(1st Cir. 2003)).      We find that these prudential dimensions of

ripeness also have not been satisfied here.

                                  III.

               Application of Justiciability Doctrines

            Our review of the district court's dismissal is de novo.

See Blum, 744 F.3d at 795.

            We agree with the district court that the plaintiffs

lack standing, at this time and on this record, to challenge the

Act.    The record does not contain allegations that the plaintiffs

are currently facing a "certainly impending" injury, nor have the

plaintiffs shown that they face a "substantial risk" of injury.

SBA List, 134 S. Ct. at 2341 (quoting Clapper, 133 S. Ct. at 1150

n.5).

A.     A Precondition to Enforcement Has Not Been Satisfied, and the
       Plaintiffs' Behavior Has Not Been Affected

            No buffer zone currently exists, and none has ever

existed in the years since the filing of this lawsuit.       The Act is

not     currently   preventing   the   plaintiffs   from   engaging   in




                                 - 17 -
expressive activities in whatever public areas they please.            See

RSA § 132:39, III.

             The complaint claims only that the plaintiffs "fear

prosecution under the Act."         Nowhere does the complaint allege

that the demarcation of a zone is imminent or that prosecution

will occur without that precondition first having been satisfied.

Moreover, the government has affirmatively disavowed prosecution

under the Act unless and until a zone is demarcated according to

the Act's terms.

             The other record materials confirm that the demarcation

of a zone is both a precondition to enforcement and an event whose

occurrence    is    speculative    at   present.   In     the   plaintiffs'

declarations, submitted to the district court in support of their

motion for a preliminary injunction, they repeat the complaint's

allegation of a "fear [of] prosecution under the Act" if they

continue to engage in their customary behavior.           The declarations

also allege that the zones, if created, would prohibit expressive

activity, "make it substantially more difficult to distribute

literature to patients," and "displace [plaintiffs] from positions

where [they] engage in sidewalk counseling."             But these alleged

injuries are all conditioned on the demarcation of a zone, and the

declarations allege no concrete or imminent threat of a clinic

choosing     to    demarcate   a   zone.      So   the    threat   remains




                                   - 18 -
"hypothetical," given the limited facts before us.              SBA List, 134

S. Ct. at 2341 (quoting Lujan, 504 U.S. at 560).

            The record shows that, after McCullen, reproductive

health     care    facilities    in    New     Hampshire   reevaluated    their

potential use of buffer zones.           In her affidavit, dated July 22,

2014, the Concord clinic's director declared that her facility

"has re-evaluated whether to post a buffer [zone] in light of

McCullen" and does "not currently intend to post a buffer zone at

any   of   the    [facility's]   entrances."        The    Greenland   clinic's

director, similarly, stated in her July 21, 2014 affidavit that

her facility

      does not presently intend to post any buffer zone . . . .
      The methods that we have available, and have used in the
      past, have been largely effective in providing a
      reasonably safe environment for our staff and patients.

Indeed, in her March 2015 testimony before a New Hampshire House

committee, a vice president for Planned Parenthood of Northern New

England stated that "in the spirit of the McCullen decision, [she]

would not even suggest . . . post[ing] a zone where there is not

. . . a history of documented attempts to address the balancing of

rights in less restrictive means before considering the option of

posting."

            The district court observed that the Act appears to allow

facilities to demarcate buffer zones "within hours -- if not

minutes -- of any perceived misstep by the plaintiffs."                  Reddy,




                                      - 19 -
2016 WL 1305141, at *8.           The plaintiffs highlight that fact and

argue that, because they have alleged that a zone could be created

and enforced within a very short amount of time, they have pled a

sufficiently "substantial risk" of injury.                 SBA List, 134 S. Ct.

at 2341.   But the fact remains that demarcation is a "contingent

future event[] that may not occur as anticipated, or indeed may

not occur at all."       Texas, 523 U.S. at 300 (quoting Union Carbide,

473 U.S. at 580–81).

           The       plaintiffs    also    do   not    advance    their    standing

argument   by    contending       that    the   district    court   should       have

analogized this case to SBA List rather than to Clapper.                   In fact,

SBA List, like Clapper, confirms that the plaintiffs lack standing.

           In SBA List, the Supreme Court recognized the standing

of an organization challenging an Ohio statute that proscribed

"false statements" about a political candidate during a campaign.

134 S. Ct. at 2338–39.            That statute had been on the books for

several decades, see Brief of Respondents at 5–6, SBA List, 134 S.

Ct. 2334 (No. 13–193), and there was a robust history of its

enforcement     --    including    proceedings        involving   the     very   same

organization "in a recent election cycle," SBA List, 134 S. Ct. at

2345.   Neither of those conditions is present here.

           Additionally, in SBA List, the condition precedent to

criminal prosecution was an administrative hearing before the Ohio

Elections Commission, a proceeding that in itself was burdensome


                                     - 20 -
enough to cause some harm.     See id. at 2345–46.      Indeed, it was

"the combination of those two threats" -- Commission proceedings

and criminal prosecution -- that the Court found sufficient to

establish injury in fact.      Id. at 2346.   By contrast, on this

record, demarcation is purely a precondition to harm and not a

harm per se.   See RSA § 132:39, III.    That distinction makes the

"chain of possibilities" leading to a future cognizable injury,

Clapper, 133 S. Ct. at 1148, significantly more attenuated here

than it was in SBA List.

          Further,   neither    the   complaint   nor    any   of     the

plaintiffs' declarations alleges that the Act, as of yet, has

forced any sidewalk counselor or protestor to refrain from any

expressive activities. To the contrary, several of the plaintiffs'

declarations acknowledge that "the Act has not yet impacted [their]

activities."     Another   plaintiff's   declaration     asserts     that

"[b]eing moved beyond the driveway zone at the Greenland abortion

facility would impair [her] message because it would make it harder

for women driving into the facility to see [her] banner."             But

nowhere does she allege that she has ever actually been forced to

stand farther away from the clinic than she would like.        Nor does

any other plaintiff allege that harm, or any other present harm.

          The plaintiffs do allege that they "fear prosecution

under the Act if they continue to" engage in expressive activities

in the public areas where zones may someday be created.             But a


                               - 21 -
plaintiff's conjectural fear that a government actor "might in the

future take some other and additional action detrimental to" her

does not suffice to create standing.        Clapper, 133 S. Ct. at 1152

(quoting Laird v. Tatum, 408 U.S. 1, 11 (1972)).          Speculation of

that sort amounts to "a subjective chill" -- which, in the Article

III standing context, is "not an adequate substitute for a claim

of specific present objective harm or a threat of specific future

harm."   Id. (quoting Laird, 408 U.S. at 13–14).

B.    The Plaintiffs Have Not Alleged Any Injury Arising from the
      Act's Delegation of Authority to Private Parties

            The fact that the Act delegates zone-drawing authority

to   private   facilities   also    fails   to   confer   pre-enforcement

standing.

            The plaintiffs attempt to sharpen their argument for

standing along two lines.    The first is that this case should, as

a matter of law, be treated like Van Wagner, a licensing case.

That analogy is inapt, as we explain below.          Plaintiffs' second

line is a factual theory that a clinic could use its authority to

demarcate buffer zones to coerce the plaintiffs into changing, or

refraining from, certain behavior.          We need not decide whether

this theory of First Amendment injury could ever be actionable,

because the record is clear that there is no allegation that any

clinic has done any such thing.




                                   - 22 -
             Van    Wagner        recognized     that     plaintiffs     had     pre-

enforcement standing in their facial challenge to a regulatory

scheme in Massachusetts, which required "parties wishing to engage

in outdoor [billboard] advertising to obtain a license in advance"

from a state agency.           Van Wagner, 770 F.3d at 35.               The scheme

granted "sole discretion" to the agency's director to issue such

licenses.     Id.   In recognizing standing in Van Wagner, this court

stated that "[i]t is not merely the sporadic abuse of power by the

censor but the pervasive threat inherent in its very existence

that constitutes the danger to freedom of discussion."                      Id. at 40

(alteration    in   original)        (emphasis    omitted)       (quoting    City   of

Lakewood v. Plain Dealer Pub. Co., 486 U.S. 750, 757 (1988)).                       The

plaintiffs,    seizing       on    that    language,     argue    that   the    Act's

delegation     of   zone-drawing          authority     confers    pre-enforcement

standing in itself, as a matter of law, without any requirement

that the authority actually be exercised.

             The analogy to Van Wagner fails.                    The Act does not

require the plaintiffs to obtain any sort of license before

engaging in speech.           Simply put, there literally is no prior

restraint here imposed; there is only a delegation of the power to

impose a restriction on speech, via demarcation of a zone, at some

point in the future.         The plaintiffs cite no case justifying their

"novel theory" that the Act is a prior restraint, Reddy, 2016 WL




                                       - 23 -
1305141, at *10, and we conclude that this is not a prior restraint

case as a matter of law.7

          The    plaintiffs   also   offer    a   fact-based   theory:   the

clinics could influence or curtail the plaintiffs' activities by

threatening to demarcate a zone.         At oral argument, plaintiffs'

counsel asserted that "the threat to draw zones is what chills

[his] clients' speech."

          But the record contains no allegations that this fear of

coercion is anything more than conjecture.            The Greenland clinic

director's affidavit, to which counsel directed us at oral argument

when asked for his support on this point, states that "having the

option of creating a buffer if other methods fail . . . would be

helpful   when    negotiating    about       unsafe    behaviors   of    the

demonstrators."     In the same affidavit, however, the director

states that her clinic "does not presently intend to post any

buffer zone" and that "[t]he methods that [the clinic] ha[s]

available, and ha[s] used in the past, have been largely effective




     7    First Unitarian Church of Salt Lake City v. Salt Lake
City Corp., 308 F.3d 1114 (10th Cir. 2002), also fails to support
plaintiffs' theory. First Unitarian did not establish any sort of
special analysis for the delegation of speech-restricting
authority to private parties, but rather held that Salt Lake City
"could not ameliorate [its unconstitutional speech prohibition] by
delegating its power to enforce that prohibition to a third party."
Reddy, 2016 WL 1305141, at *11 (citing First Unitarian, 308 F.3d
at 1132).


                                 - 24 -
in providing a reasonably safe environment for [its] staff and

patients."

              Similarly, the Greenland clinic director testified that

"[t]he threat of having [the Act] enforced . . . did make people

behave in a better way and we've been able to work with that. . . .

I think it's already doing some good."               That statement does not

suggest that the clinic has engaged in any form of persuasion,

much less coercion, to alter the plaintiffs' behavior.                           The

complaint and declarations do not allege that the Greenland clinic

has ever actually used its ability to engage in zone-drawing8 as a

weapon   to    infringe     the   First   Amendment        interests     of    these

plaintiffs -- or indeed of any individuals wishing to express

themselves.

C.   The Dispute Is Not Presently Ripe for Adjudication

              In   light   of   our   finding   on   the    lack   of    plausible

allegations of chill from the statute's mere existence, there

remains only the challenge predicated on the possible future

implementation of a zone.             But the possible establishment and

contours of such a future zone are highly uncertain.                    "[W]e have

no idea whether or when" a clinic will demarcate a zone.                      Texas,

523 U.S. at 300 (quoting Toilet Goods Ass'n, Inc. v. Gardner, 387



     8    The record does not show that the Greenland clinic has
ever taken the steps of consulting with law enforcement or local
authorities with authority over signage, making the argument that
it will then use its zone-drawing ability ever more attenuated.


                                      - 25 -
U.S. 158, 163 (1967)).       That observation sounds in the analysis of

both standing and ripeness.

          Both components of ripeness's fitness prong point toward

a lack of ripeness in this case.            If the dispute were to develop

into a case or controversy fit for adjudication, it would be at

some future time when the Act is causing cognizable harm -- to

particular     plaintiffs,     at    a   particular       clinic,     and   under

particular circumstances.          Until then, a federal court could not

meaningfully    adjudicate     a    case,   nor   could    it,   if   the   facts

warranted relief, frame redress through injunctive or declaratory

relief.   Until the dispute ripens, and more facts come to light,

we "cannot perform the requisite claim-specific . . . analysis as

to any claim that may be brought, as we have before us only

hypothetical . . . claims, the details of which are not known."

Labor Relations Div., 2016 WL 7321217, at *6; see also id. at *7

(finding lawsuit unripe because "no . . . claim-specific inquiry

c[ould] be made" (citing McInnis-Misenor, 319 F.3d at 72)).

          With respect to ripeness's hardship prong, there is no

apparent prejudice to the plaintiffs if they must wait until their

claims ripen to sue.     They are "not required to engage in, or to

refrain from, any conduct, unless and until" a facility demarcates

a zone.   Texas, 523 U.S. at 301; see also Labor Relations Div.,

2016 WL 7321217, at *8 (finding little to no hardship in delaying




                                     - 26 -
adjudication because of the contingent nature of the claimed

injury).

           "In sum, we find it too speculative whether the problem

[the plaintiffs] present[] will ever need solving."    Texas, 523

U.S. at 302.

                                IV.

                            Conclusion

           We affirm the district court's dismissal of the action

for want of jurisdiction.    The dismissal is without prejudice.

See Hochendoner v. Genzyme Corp., 823 F.3d 724, 736 (1st Cir.

2016).




                              - 27 -